Citation Nr: 1734921	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-25 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety disorder. While further delay is regrettable, additional development is needed in this case. 

The AOJ most recently adjudicated this matter in a June 2013 Statement of the Case (SOC).  The June 2013 SOC noted that the Veteran currently had PTSD and anxiety disorder.  It also determined that the Veteran's claimed in-service stressors could   not be confirmed, and that there was no evidence of a link between the Veteran's current psychiatric disorders and his military service.

Since the June 2013 SOC, the Veteran has submitted evidence which appears to corroborate his reported in-service stressor involving a helicopter crash in May   1975, which killed 18 members of his former Security Police Squadron, including   his former bunk mate, just weeks after his departure.

The Veteran also recently submitted a letter from the Department of the Air Force     in response to his request for correction of military records, indicating that he was awarded an Air Force Outstanding Unit Award with Valor and One Bronze Oak Leaf Cluster for his service while stationed at the Nakhon Phanom Royal Thai Air Base, Thailand.

Under these circumstances, the AOJ must schedule the Veteran for an examination which gives full consideration to the evidence of record and provides an opinion as to whether the Veteran's current psychiatric disorders, including PTSD and anxiety disorder are related to his military service.

Accordingly, the case is remanded for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for his psychiatric disorder during the course of this appeal. After securing any necessary releases, the AOJ should request any relevant records identified.  Updated VA treatment records should also be obtained.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature of his psychiatric disability and to obtain an opinion as to whether any identified psychiatric disorder found, including PTSD and anxiety disorder, is possibly related to his military service.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted       and the results reported.  

Following review of the electronic claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely  as not (a probability of 50 percent of greater) that the Veteran's current psychiatric disability (other than a personality disorder) arose in service or is otherwise etiologically related to the Veteran's military service, including his in-service stressors of: (a) the helicopter crash in May 1975, which killed 18 members of the Veteran's former squadron just weeks after his departure; and (b) stressors related to his participation   in missions to rescue downed pilots in Cambodia and Thailand while stationed at the Nakhon Phanom Royal Thai Air Base.  A rationale for all opinions should be provided.  

3.  After completing the above actions and any other deemed necessary, the claim must be readjudicated.       If the claim remains denied, a supplemental statement    of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




